The consolidation of the Supreme Court passenger actions brought against the owners and operators of the two vehicles with the Municipal Court action instituted by the subrogee insurance company to recover on a small property damage claim paid by it would be prejudicial to the appellant. It is not clear from the record but it is assumed from certain allegations in the pleadings that the respondent insurance company has been subrogated to the rights of an absentee owner. The right of the company to recover would be determined by a finding of negligence on the part of the operator of the Sagui automobile. It appears that this would be a proper ease for the parties to stipulate that the personal injury actions proceed to trial without reference to the property damage claim and upon rendition of the verdicts in such actions the property damage action be determined by such verdict and the parties, if necessary, proceed to an assessment of damages. If such a stipulation is filed within ten days from this date the order is affirmed, without costs. If such a stipulation is not filed, the order appealed from is unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied, but in the exercise of discretion the trial of the Municipal Court action is stayed until the final termination of the Supreme Court action. Settle order on notice. Concur — Peck, P. J., Callahan, Breitel, Bastow and Rabin, JJ.